 


110 HR 4061 IH: To allow employees of a commercial passenger airline carrier who receive payments in a bankruptcy proceeding to roll over such payments into an individual retirement plan, and for other purposes.
U.S. House of Representatives
2007-11-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
1st Session
H. R. 4061 
IN THE HOUSE OF REPRESENTATIVES 
 
November 1, 2007 
Mr. Lewis of Georgia (for himself, Mr. Camp of Michigan, Mr. Crowley, and Mr. Lewis of Kentucky) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To allow employees of a commercial passenger airline carrier who receive payments in a bankruptcy proceeding to roll over such payments into an individual retirement plan, and for other purposes. 
 
 
1.Rollover of amounts received in airline carrier bankruptcy to eligible retirement plans 
(a)General ruleIf— 
(1)a qualified airline employee receives any eligible rollover amount, and 
(2)the qualified airline employee transfers any portion of such amount to an individual retirement plan (as defined in section 7701(a)(37) of the Internal Revenue Code of 1986) within 180 days of receipt of such amount (or, if later, within 180 days of the date of the enactment of this Act),then, except as provided in subsection (b), such amount (to the extent so transferred) shall not be includible in gross income for the taxable year in which paid. 
(b)Transfers to Roth IRAs 
(1)In generalIf a transfer described in subsection (a) is made to a Roth IRA (as defined in section 408A of the Internal Revenue Code of 1986), then— 
(A)50 percent of the portion of any eligible rollover amount so transferred shall be includible in gross income in the first taxable year following the taxable year in which the eligible rollover amount was paid, and 
(B)50 percent of such portion shall be includible in gross income in the second taxable year following the taxable year in which the eligible rollover amount was paid. 
(2)Election to include in income in year of paymentNotwithstanding paragraph (1), a qualified airline employee may elect to include any portion so transferred in gross income in the taxable year in which the eligible rollover amount was paid. 
(3)Income limitations not to applyThe limitations described in section 408A(c)(3) of the Internal Revenue Code of 1986 shall not apply to a transfer to which paragraph (1) or (2) applies. 
(c)Treatment of eligible rollover amounts and transfers 
(1)Treatment of eligible rollover amounts for employment taxesFor purposes of chapter 21 of the Internal Revenue Code of 1986 and section 209 of the Social Security Act, an eligible rollover amount shall not fail to be treated as a payment of wages by the commercial passenger airline carrier to the qualified airline employee in the taxable year of payment because such amount is not includible in gross income by reason of subsection (a) or is includible in income in a subsequent taxable year by reason of subsection (b). 
(2)Treatment of rolloversA transfer under subsection (a) shall be treated as a rollover contribution described in section 408(d)(3) of the Internal Revenue Code of 1986, except that in the case of a transfer to which subsection (b) applies, the transfer shall be treated as a qualified rollover contribution described in section 408A(e) of such Code. 
(d)Definitions and special rulesFor purposes of this section— 
(1)Eligible rollover amount 
(A)In generalThe term eligible rollover amount means any payment of any money or other property which is payable by a commercial passenger airline carrier to a qualified airline employee— 
(i)under the approval of an order of a Federal bankruptcy court in a case filed after September 11, 2001, and before January 1, 2007, and 
(ii)in respect of the qualified airline employee's interest in a bankruptcy claim against the carrier, any note of the carrier (or amount paid in lieu of a note being issued), or any other fixed obligation of the carrier to pay a lump sum amount. 
(B)ExceptionAn eligible rollover amount shall not include any amount payable on the basis of the carrier's future earnings or profits. 
(2)Qualified airline employeeThe term qualified airline employee means an employee or former employee of a commercial passenger airline carrier who was a participant in a defined benefit plan maintained by the carrier which— 
(A)is a plan described in section 401(a) of the Internal Revenue Code of 1986 which includes a trust exempt from tax under section 501(a) of such Code, and 
(B)was terminated or became subject to the restrictions contained in paragraphs (2) and (3) of section 402(b) of the Pension Protection Act of 2006. 
(3)Reporting requirementsIf a commercial passenger airline carrier pays 1 or more eligible rollover amounts, the carrier shall, within 90 days of such payment (or, if later, within 90 days of the date of the enactment of this Act), report— 
(A)to the Secretary of the Treasury, the names of the qualified airline employees to whom such amounts were paid, and 
(B)to the Secretary and to such employees, the years and the amounts of the payments.Such reports shall be in such form, and contain such additional information, as the Secretary may prescribe. 
(e)Effective dateThis section shall apply to transfers made after the date of the enactment of this Act with respect to eligible rollover amounts paid before, on, or after such date. 
 
